Appeal by the defendant from a judgment of the County Court, Putnam *399County (Rooney, J.), rendered December 10, 2002, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant properly concedes upon appeal that he knowingly, voluntarily, and intelligently pleaded guilty to criminal possession of a weapon in the third degree, and the record clearly establishes that he waived his right to appeal from the conviction. As the defendant waived all hearings and withdrew all of his motions as part of the plea agreement, he cannot now contend that those branches of his omnibus motion which were to suppress the fruits of search warrants should have been granted (see People v Callahan, 80 NY2d 273 [1992]; People v Brewley, 211 AD2d 805 [1995]; People v Carter, 191 AD2d 640 [1993]; People v Corso, 183 AD2d 774 [1992]). Prudenti, P.J., H. Miller, Spolzino and Lifson, JJ., concur.